Citation Nr: 0700905	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  96-44 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals of duodenal ulcer disease, currently evaluated as 
30 percent disabling.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active military service from September 1948 
to August 1952.

This appeal to the Board of Veterans' Appeals (Board) stems 
from rating decisions of the Buffalo, New York, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In a 
September 1995 rating decision, the RO confirmed and 
continued a 20 percent evaluation for a single disability - 
then classified as duodenal ulcer with anxiety.

In December 1997, a RO Hearing Officer issued a rating 
decision assigning separate evaluations for the 
gastrointestinal and psychiatric components of the veteran's 
disability.  It was stated that a combined rating of 20 
percent for duodenal ulcer with anxiety had been in effect 
from October 3, 1952 to July 26, 1995.  Thereafter, 
disability ratings were assigned as follows: postoperative 
residuals, duodenal ulcer disease, evaluated 30 percent 
disabling from July 27, 1995; anxiety disorder with 
depression, evaluated 30 percent disabling from July 27, 
1995.

In a November 1998 rating decision, the RO reclassified the 
veteran's psychiatric disability, formerly designated as an 
anxiety disorder with depression, as post-traumatic stress 
disorder (PTSD).  The 30 percent evaluation, in effect since 
July 27, 1995, was confirmed and continued.

A hearing was held at the RO in May 1997 before a local 
hearing officer.  A transcript of the proceeding is of 
record.

The claims file reflects several submissions from the veteran 
which assert that his disabilities impacted his ability to 
work.  The Board deems them sufficient to raise an informal 
claim for a total disability rating based on individual 
unemployability.  This issue has not been considered by the 
RO, and is referred to the RO for appropriate action.  See 
Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board does not 
have jurisdiction of an issue not yet adjudicated by the RO).

In August 2004, the Board remanded the case to the RO for 
additional development.  The RO completed the additional 
development to the extent deemed possible and returned the 
case to the Board for further appellate review.


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claim, including apprising him of whose 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, and fulfilled the duty to assist him in 
developing that evidence.

2.  The veteran's postoperative ulcer residuals manifest with 
heartburn two to three times a week and diarrhea two to three 
times a month.  Bloody stools, bloody emesis, and shortness 
of breath are denied.  Hematocrit is normal.  Symptoms are 
controlled by diet and prescribed medication.  There is no 
evidence of active ulcer disease.

3.  The veteran's PTSD is productive of moderate symptoms or 
definite impairment due to mood disturbance, chronic sleep 
impairment, and some difficulty in maintaining extra-familial 
relationships.  Global Assessment of Functioning (GAF) due to 
PTSD is 60.


CONCLUSIONS OF LAW

1.  The requirements for a rating in excess of 30 percent for 
postoperative ulcer residuals are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, 
Diagnostic Codes 7305, 7308, 7346, 7348 (2006).

2.  The requirements for a rating in excess of 30 percent for 
PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2006); § 4.132, Diagnostic Code 9411 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 & Supp. 2005) redefined VA's duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).  The VCAA became effective after the veteran 
filed his claims in 1995 and 1996.  In light of the fact that 
the claims were not final but still pending before VA at the 
time, however, the VCAA is nonetheless applicable to the 
veteran's claim.  See 66 Fed. Reg. 45,629 (August 29, 2001); 
VA O.G.C. Prec. Op. No. 7-2003 (November 19, 2003).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in an August 2004 letter and pursuant to the 
Board remand, the RO provided notice to the veteran regarding 
what information and evidence was needed to substantiate the 
claim for an increased rating, as well as what information 
and evidence must be submitted by the veteran, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of and to submit any further 
evidence that was relevant to the claim.

As concerns VA's duty to assist the veteran, the record also 
reflects that VA has made reasonable efforts to obtain 
relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consists of the veteran's 
service medical records and post-service medical records and 
examination reports, VA outpatient treatment records from the 
facilities identified by the veteran, records of the private 
providers identified by him, and the transcript of the RO 
hearing.

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  Any error in the sequence of events or content of 
the notice is not shown to have any effect on the case or to 
cause injury to the claimant.  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim for ratings in excess of 30 
percent, any question related to an initial evaluation of the 
disability or the effective date to be assigned is rendered 
moot.  Further, the increased rating allowed by the RO was 
effective as of the date the veteran's claim was received.  
See 38 C.F.R. § 3400 (2006).  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern, 
and past medical reports do not take precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Ulcer residuals

Historically, a September 1953 rating decision allowed 
entitlement to service connection for duodenal ulcer with 
mild anxiety and assigned a rating of 20 percent under 
Diagnostic Code 7305.  In December 1974, the veteran 
underwent a vagotomy and subtotal gastrectomy to excise the 
ulcer.  The documentation of record reflects that, although 
the veteran had surgery in 1974, he did not apply for an 
increased rating until his current claim.

His current claim for an increased rating was received in 
July 1995.  The veteran's claim was based on two procedures 
conducted by his private provider, Dr. Henry LeGuyader.  The 
August 1995 upper endoscopy, despite sub-optimal preparation, 
revealed mild gastritis and a hiatal hernia with distal 
esophagitis.  No evidence of gastric outlet obstruction was 
noted, but gastritis biopsies were taken from the antrum.  
Dr. LeGuyader noted that he suspected that the veteran's 
increased symptoms were due to his poor gastric emptying and 
reflux of his stomach contents, and he ordered a small bowel 
follow-through.  The biopsy revealed slight chronic 
gastritis.  The small bowel follow-through report reflects 
that there was no abnormality shown in the veteran's stomach, 
as there was no evidence of gastric outlet obstruction, no 
evidence of a duodenal ulcer, hiatal hernia, or 
gastroesophageal reflux.  The small bowel follow-through was 
assessed as normal.

The August 1995 VA examination report reflects that the 
veteran related that he experienced occasional diarrhea and 
constipation which he was able to live with.  He also related 
that he had developed diverticulosis and a hiatal hernia.  
Physical examination revealed no organomegaly or tenderness 
to palpation.  Bowel sounds were normal.  The upper and lower 
extremities were within normal limits.

As noted in the Introduction, the September 1995 rating 
decision continued the veteran's 20 percent rating for both 
his ulcer residuals and anxiety.  The 20 percent rating is 
the minimum rating for a post-vagotomy.  See 38 C.F.R. §  
4.114, Diagnostic Code 7348.  Interestingly, the rating 
decision did not refer to the criteria for a higher, 40 
percent, rating under 7348, but informed the veteran that he 
did not meet the criteria for a higher rating under 
Diagnostic Code 7305 for a duodenal ulcer.  Those criteria 
require health impairment manifested by anemia and weight 
loss. Or recurrent incapacitating episodes two or three times 
a year averaging 10 days or more in duration.  Id.

In his April 1996 NOD, the veteran asserted that the 
examination was inadequate, as the examiner did not weigh him 
or even inquire as to his weight.  Further, he veteran 
asserted, the examination lasted only 20 minutes.  The 
remainder of the veteran's assertions actually centered 
around his anxiety symptoms.  The Board in fact notes that a 
fair and liberal reading of the veteran's several submissions 
in support of his claim, to include his testimony at the RO 
hearing, reflects that he has primarily relied on his anxiety 
symptoms to support a higher rating.  Where that has varied, 
the Board will note in the discussion of his ulcer residuals 
below, such as a September 1996 statement where he asserted 
that his diarrhea and constipation were more than occasional.

The September 1996 statement also included a claim for 
service connection for gastroesophageal disease (GERD) as 
secondary to his service-connected ulcer residuals.  In a May 
1997 report, Dr. LeGuyader related that the veteran had a 
significant amount of GERD with underlying gastroparesis, and 
that those symptoms contributed a great deal to the veteran's 
anxiety.

VA regulations provide that ratings under Diagnostic Codes 
7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, 
inclusive, will not be combined with each other.  In this 
case, a single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

As noted earlier, postoperative ulcer residuals are rated 
under Diagnostic Code 7348.  Those criteria provide that a 40 
percent evaluation following a vagotomy with pyloroplasty or 
gastroenterostomy require demonstrably confirmative 
postoperative complications of stricture or of continuing 
gastric retention.  38 C.F.R. § 4.114, Diagnostic Code 7348.  
With symptoms and a confirmed diagnosis of alkaline 
gastritis, or of confirmed persisting diarrhea, a 30 percent 
rating is warranted.  Id.  A recurrent ulcer following a 
complete vagotomy is evaluated under the provisions of 
Diagnostic Code 7305.  The minimum evaluation for 
postoperative ulcer residuals is 20 percent.  Id.  Dumping 
syndrome is to be rated under Diagnostic Code 7308.  
Diagnostic Code 7348, Note.

At the May 1997 RO hearing, the veteran related that his 
symptoms varied from day to day.  He experienced gas, cramps, 
diarrhea, anxiety, and bloating.  He estimated that he had 20 
to 30 episodes of exacerbated symptoms which lasted one to 
two days, and that he always had food in his esophagus.

The June 1997 VA examination report reflects that the veteran 
informed the examiner that he had diverticulosis, he 
experienced pain across his abdomen, a great deal of bloating 
and frequent episodes of diarrhea with flatulence, which 
interfered with his day-to-day activity.  He also related 
that he could not digest his food properly, in that his 
stomach did not seem to empty properly.  The veteran also 
related that he had a great deal of heartburn when he slept, 
so he slept with his head elevated, and he also had reflux.  
He related that vomiting was infrequent, occurring only when 
he ate too much.  Diarrhea episodes consisted of four to five 
stools a day, some of which were nocturnal.

The report reflects that the veteran weighed 174 pounds 
dressed.  Physical examination revealed no masses but slight 
tenderness in the left lower quadrant.  The examiner noted 
that the veteran's blood count was normal.  The examiner also 
observed that, while the veteran did have symptoms related to 
his surgery, the bloating, diarrhea, and flatulence were not 
related to the ulcer surgery, as those symptoms pre-dated the 
procedure.  Also noted was that the upper endoscopy did not 
show any retained food, though a 1985 endoscopy did show some 
food retention.  The examiner observed that the veteran very 
likely had some degree of impaired gastric motility related 
to his vagotomy which aggravated the veteran's reflux, though 
the veteran's then recent endoscopy had not indicated any 
evidence of esophagitis, and barium studies had not shown any 
obstructive patterns.

In light of the results of the diagnostic tests then of 
record and his examination of the veteran, the examiner 
opined that the veteran's gastroesophageal reflux and hiatal 
hernia with incompetence of the gastroesophageal sphincter 
were probably unrelated to his vagotomy, though gastric 
stasis might be aggravating the veteran's reflux.

The RO considered the examiner's conclusions unclear and 
requested clarification.  Specifically, if the veteran's 
nonservice-connected reflux was aggravated by his vagotomy, 
to what extent?  In August 1997, the examiner replied that 
there was no way to quantify the degree of the veteran's 
preoperative reflux, if he had it at all.  Upon review of the 
examiner's response and other medical evidence, the RO 
Hearing Officer, in a December 1997 rating decision, allowed 
separate evaluations for the veteran's vagotomy residuals and 
his anxiety.  The vagotomy residuals were increased from 20 
percent to 30 percent under Diagnostic Code 7348.

The June 2005 VA examination report reflects that the 
examiner opined that the veteran's GERD was causally related 
to the veteran's vagotomy residuals, as reduced stomach size 
could lead to increased diarrhea and pressure on the 
sphincter which caused additional reflux.  Thus, the Board, 
as did the RO, will determine which of the applicable 
Diagnostic Codes most favorably address the veteran's 
symptoms.  See 38 C.F.R. § 4.114.  In doing so, the Board 
will only consider criteria which provide for a rating higher 
than 30 percent, as that is the veteran's current rating.

The rating criteria for a duodenal ulcer provide that, ulcer 
disease, severe, manifested by pain which is only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
health warrants a 60 percent rating.  Id., Diagnostic Code 
7305.  A moderately severe ulcer manifested by symptoms less 
than "severe" but with impairment of health manifested by 
anemia and weight loss; or recurrent incapacitating episodes 
averaging ten days or more in duration at least four or more 
times a year warrants a 40 percent rating.  Id.

Hypertrophic gastritis identified by gastroscope which is 
chronic, with severe hemorrhages, or large ulcerated or 
eroded areas, warrants a rating of 60 percent.  38 C.F.R. § 
4.114, Diagnostic Code 7307.

The Board will also consider the applicability of Diagnostic 
Code 7308, postgastrectomy syndromes.  Severe disability 
associated with nausea, sweating, circulatory disturbances 
after meals, diarrhea, hypoglycemic symptoms and weight loss 
with malnutrition and anemia warrants the maximum rating of 
60 percent.  Id.  Moderate postgastrectomy syndromes 
characterized by less frequent episodes of epigastric 
disorders with characteristic mild circulatory disturbances 
after meals, but with diarrhea and weight loss warrant a 40 
percent rating.  Id.

A hiatal hernia which manifests with symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severely impaired health, warrants a rating of 60 percent.  
38 C.F.R. § 4.114, Diagnostic Code 7346.

Initially, there is no evidence of a recurrent ulcer or 
dumping syndrome.  Further, the Board finds that the 
competent medical evidence of record reflects no evidence of 
the veteran having manifested any hematemesis, melena, or 
anemia.  While the veteran has at times disputed the 
frequency and severity of his episodes of diarrhea and 
vomiting, the examination and treatment records, both private 
and VA, reflect no clinical findings of melena, anemia, or 
hematemesis.  The absence of any of those symptoms 
effectively precludes a rating higher than 30 percent under 
Diagnostic Codes 7305 for duodenal ulcer and 7346 for hiatal 
hernia, as both Diagnostic Code 7305 and 7346 require 
hematemesis or melena, with other symptoms, to meet or 
approximate ratings higher than 30 percent.

The Board notes the veteran's several submissions, some of 
which asserted that he approximated the criterion of 
incapacitating episodes averaging 10 days or more at least 
four or more times a year.  See Diagnostic Code 7305.  But, 
as noted earlier in this discussion, the veteran's 
submissions primarily based the assertion of incapacitating 
episodes on the severity of his anxiety, which is now rated 
separately.  While the veteran has consistently related that 
he has been precluded from engaging in extensive social 
activities due to the necessity of being near a bathroom 
during flare-ups, there is no evidence of him having 
experienced incapacitating episodes due to his ulcer.

The Board also finds that the veteran's postoperative ulcer 
residuals have not manifested weight loss due to his ulcer 
residuals.  VA outpatient treatment records of January 1999 
reflect that the veteran related that his appetite was 
sometimes good and sometimes bad.  Treatment notes of the 
veteran's private provider, Dr. Emanual T. Li, reflect a 
period where the veteran manifested a significant weight 
loss.  Specifically, Dr. Li's notes reflect that, beginning 
in April 1999, the veteran complained of decreased appetite 
and weight loss, as shown by a loss of nine pounds over the 
prior three months.

Dr. Li's records reflect that, after a repeat 
gastrointestinal series did not reveal an outlet obstruction, 
he ultimately diagnosed the veteran's weight loss as 
secondary to his prescribed medication for his depression, 
rather than his ulcer residuals.  He urged the veteran to eat 
more, even if he did not have an appetite, until his 
psychotropic medication was sufficiently adjusted.  Dr. Li's 
records reflect that the veteran's weight loss was resolved 
by February 2000, when the veteran related that his stomach 
was doing well, and he had gained one and one-half pound 
since his checkup in November 1999.  By May 2000, the veteran 
had gained three pounds during the prior month, and he 
reported that he was doing well as far has his ulcer 
residuals were concerned.  Subsequent complaints in August 
2000 and September 2000 were due to the veteran having 
experienced another episode of H-pylori.

Thus, the Board finds that the veteran has not manifested 
weight loss due to his postoperative ulcer residuals.  As 
concerns symptomatology of gastritis, the medical evidence of 
record reflects no evidence of severe hemorrhages or large 
ulcerated or eroded areas, which would meet or approximate a 
60 percent rating under Diagnostic Code 7307.  The 
endoscopies and the small bowel follow-through revealed no 
such pathology.  Further, neither did any of those diagnostic 
tests reveal complications of stricture or continuing gastric 
retention.  Thus, the criteria for a 40 percent rating under 
Diagnostic Code 7348 are not met or approximated.  38 C.F.R. 
§§ 4.3, 4.7.

The June 2005 VA examination report reflects that the veteran 
related that he experienced heartburn two to three times a 
week, usually after meals.  He took Nexium, which provided 
relief for the heartburn, and he avoided caffeine and acidic 
foods.  He also reported diarrhea two to three times a month, 
for which he took Imodium.  He denied having experienced any 
acid reflux at night, bloody stools, bloody emesis, shortness 
of breath, or any adverse impact on his daily activities.  
The veteran also denied having experienced any weight loss, 
and he related that he considered his acid reflux has being 
under pretty good control, as long as he took the Nexium.

Physical examination revealed a small reducible ventral 
hernia, a soft, non-tender abdomen with normoactive bowel 
sounds, and no organomegaly.  The blood count to evaluate for 
anemia revealed a hematocrit within normal limits.  As noted 
earlier, the examiner diagnosed GERD secondary to the 
postoperative ulcer residuals.

Thus, as reflected by the medical evidence of the history of 
the veteran's postoperative ulcer disability, 38 C.F.R. § 
4.1, and the current findings on examination, Francisco, 7 
Vet. App. at 58, the Board finds that the veteran's 
postoperative ulcer residuals more nearly approximate a 30 
percent evaluation under Diagnostic Code 7348.  38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.114.  The Board's discussion above 
reflects the reasons why the veteran's disability does not 
meet or approximate a higher rating under either of the 
applicable Diagnostic Codes.  Further, in light of the 
absence of evidence of debilitating symptoms such as anemia, 
recurrent melena, hematemesis, or weight loss, the Board 
finds no basis for elevating the veteran's rating to the next 
higher level.

PTSD

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibility constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered.  Current rating evaluations of 
mental disorders include consideration of the criteria of the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV), 38 C.F.R. § 4.130, but the VA rating 
criteria govern the overall evaluation.  See Mauerhan v. 
Principi, 16 Vet. App. 436, 442-44 (2002).  An evaluation of 
the disability level of a mental disorder is based on the 
total evidentiary picture of the appellant's occupational and 
social impairment.  Further, social impairment is not the 
sole criterion on which an evaluation is based.  38 C.F.R. §§ 
4.126(a), (b).

As noted, the veteran's anxiety was deemed a secondary 
residual of his ulcer surgery and it was included with the 
rating of his ulcer, with the ulcer residuals having been 
considered the predominant pathology, until the December 1997 
rating decision.  The veteran obtained his treatment from 
private providers until subsequent to his 1995 application 
for an increased rating.  After his entry into the VA 
healthcare system and ensuing visits and care by VA 
providers, however, it eventually became apparent that his 
anxiety symptoms were primarily related to his combat service 
in the Korean war.  Thus, the November 1998 rating decision 
changed his rating for his acquired mental symptoms to PTSD 
but continued the 30 percent evaluation.  The VA rating 
criteria are the same for all acquired mental disorders.  See 
38 C.F.R. §§  4.1, 4.130 (2006).

The rating criteria for mental disorders were changed, 
effective November 1996, which was after the veteran's 1995 
claim for an increased rating was received.  When the 
regulations concerning entitlement to a higher rating are 
changed during the course of an appeal, the veteran may be 
entitled to resolution of his claim under the criteria that 
are to his advantage. The old rating criteria may be applied 
throughout the period of the appeal, if they are more 
favorable to the veteran. New rating criteria, however, may 
be applied only from the effective date of the change 
forward, unless the regulatory change specifically permits 
retroactive application. 38 U.S.C.A. § 5110(g); VA O.G.C. 
Prec. Op. No. 7-2003 (Nov. 19, 2003); VA O.G.C. Prec. Op. No. 
3-2000 (April 10, 2000).

The statement of the case (SOC) informed the veteran of the 
prior criteria, and the supplemental SOC informed him of the 
current criteria.  The Board may, and must, therefore 
consider his appeal under the criteria most favorable to him.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Under the prior criteria, PTSD productive of definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and psychoneurotic 
symptoms resulting in such reductions in initiative, 
flexibility, efficiency, and reliability levels as to produce 
definite industrial impairment warrants a 30 percent rating.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (effective prior to 
Nov. 7, 1996).  A 50 percent rating is appropriate when the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired and that 
reliability, flexibility, and efficiency levels are so 
reduced by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.  Id.   Where the ability 
to establish or maintain effective or favorable relationships 
with people is severely impaired and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain and retain 
employment, a 70 percent rating is warranted.  Id.  A 100 
percent evaluation requires that attitudes of all contacts 
except the most intimate be so adversely affected as to 
result in virtual isolation in the community and there be 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes (such as fantasy, confusion, panic, and 
explosions of aggressive energy) associated with almost all 
daily activities resulting in a profound retreat from mature 
behavior. The veteran must be demonstrably unable to obtain 
or retain employment.  Id. 

In the case of Hood v. Brown, 4 Vet. App. 301 (1993), the 
Court, then named the United States Court of Veterans 
Appeals, stated that the term "definite" in 38 C.F.R. § 4.132 
was "qualitative" in character, whereas, the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision.  See 38 U.S.C.A. § 7104(d)(1).

In a precedent opinion, dated November 9, 1993, the General 
Counsel concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree." It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  VA 
O.G.C. Prec. Op. No. 9-93, 59 Fed. Reg. 4753 (1994).  
Further, the term "considerable," as used in 38 C.F.R. § 
4.132 to describe the criterion for a 50 percent evaluation, 
was defined to describe a "rather large," degree of strength 
or intensity.  Id., at 5.  VA, including the Board, is bound 
by this interpretation of the terms.  38 U.S.C.A. § 7104(c) 
(West 2002).

The medical evidence of record shows the veteran's primary 
symptoms to be mood disturbance, as reflected by his 
depression and anxiety, sleep impairment, exaggerated startle 
response, and some impairment in maintaining extra-familial 
relations.  Applying the General Counsel's interpretation of 
the terms definite and considerable, the Board finds that the 
veteran's primary symptoms more nearly approximate definite 
impairment and a 30 percent evaluation, for these primary 
symptoms.

The September 1995 examination report, which was the initial 
examination conducted in conjunction with the veteran's 
current claim, reflects that the veteran related that he was 
employed until 1988.  He described his main stressors as his 
gastrointestinal medical condition and his depression due to 
that condition.  He took Prozac for relief of his symptoms, 
and he denied any need for psychiatric treatment, as he 
believed his medication was adequate treatment.  The examiner 
noted the veteran to exhibit psychomotor retardation and 
anxiety.  But there was no evidence of thought blocking, and 
the veteran denied any hallucinations or delusions.  The 
examiner further observed that repression and denial were the 
veteran's main defenses, and his symptoms included depression 
and pessimism.  The pain and anger that the veteran felt led 
to interpersonal difficulty.  The examiner rendered an Axis I 
diagnosis of anxiety and depression due to his medical 
condition, and the GAF was assessed as 60.  The examiner 
observed that the veteran's anxiety was attributed to his 
ulcer residuals.

The evidence of record reflects that the veteran's symptoms 
continued to manifest essentially at that rate though with a 
temporary shift.  The July 1997 examination report reflects 
that the examiner noted psychomotor retardation and evidence 
of thought blocking, and the veteran appeared to have some 
evidence of dementia.  He denied hallucination, delusion, or 
psychotic process.  His medications were Prozac and Xanac.  
The examiner noted that the veteran's score on the Beck 
Depression Inventory was 10, which reflected mild to moderate 
depression.  The examiner rendered an Axis I diagnosis of 
anxiety disorder and depression secondary to medical 
condition.  The GAF was assessed as 62.

In October 1997, the veteran related that he had experienced 
an increase in psychiatric anxiety and his concentration was 
poor, but the examiner noted that there was no report of 
panic attacks.  The veteran denied suicide ideation, and the 
mental status examination revealed no abnormal findings, but 
night sweats were noted.

It was February 1998 when the veteran began to relate his 
combat service in the Korean War and the symptoms he had 
experienced since that service.  He reported sleep 
disturbance, with high anxiety and depression, nightmares, 
and exaggerated startle response.  He also related that his 
work adjustment had always been marginal, and he retired 
early due to his inability to handle the stress and anxiety.  
A diagnosis of chronic PTSD was rendered.

The October 1998 VA PTSD examination report reflects that, in 
addition to the symptoms reported in February, the veteran 
also related flashbacks and an inability to socialize.  The 
examiner noted that past examinations had characterized the 
veteran's anxiety as a neurotic type.  The veteran denied 
suicide ideation, audio or visual hallucination, or other 
psychiatric symptoms.  The examiner also conducted the July 
1997 examination, and he noted that the veteran appeared 
nothing like he did at that prior examination, to include no 
evidence of symptoms of dementia, and his insight and 
judgment were better.  The examiner noted that diagnostic 
tests showed no more than mild depression.  The veteran was 
still married to his second wife, and another report reflects 
that they had been married 42 years as of 1998.  The examiner 
rendered an Axis I diagnosis of mild chronic PTSD, and the 
GAF was assessed as 56.

The GAF considers psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  DSM-IV, p. 46.  A GAF within the range of 61 to 70 
reflects some mild symptoms, such as depressed mood and mild 
insomnia, or some difficulty with social or industrial 
functioning.  The range of 51 to 60 reflects moderate 
symptoms.  Id. at 47.  The findings at the examinations 
conducted from 1995 to 1998 are consistent with the GAFs 
assessed by the examiners.

As will be discussed later in this decision, there was a 
period, beginning in 2001, when the veteran appeared to 
manifest significantly increased symptoms, and his GAF was 
assessed in the range of 31 to 40, which is indicative of 
major impairment in several areas.  Id.  That factor does not 
change the Board's findings, however, that the veteran's PTSD 
more nearly approximated definite impairment under the prior 
rating criteria and a 30 percent rating.  38 C.F.R. § 4.7 
(2006); VA O.G.C. Prec. Op. No. 9-93, 59 Fed. Reg. 4753 
(1994).  This finding is further supported by the latest 
examination of record.  See Francisco, 7 Vet. App. at 58.

The June 2005 VA examination report reflects that the 
examination was conducted pursuant to the Board's remand, and 
that the examiner reviewed the claims file as part of the 
examination.  The report reflects that the veteran related 
that he still had not ever required in-patient psychiatric 
treatment, he no longer received counseling, and he was on 
medication for depression, though he could not recall the 
name of the drug.  The examiner noted that his records 
reflected Fluoxetine and Clonazepam.  The examiner also 
observed that, although the veteran denied any difficulties 
with his employment during his working years, a Social Survey 
report of record reflected that the veteran left his 
employment in 1987 because he became very depressed during 
his time working at the American Red Cross.

The veteran described his symptoms as depression, anxiety, 
and nervousness.  Further, he experienced night sweats and 
nightmares.  The only content of the dreams that he was 
willing to share with the examiner was that they included 
some warfare content.  He denied uncontrolled crying or anger 
and, despite his depression, he had never felt as if he could 
no get out of bed for the day.  The veteran related that he 
did feel somewhat withdrawn from others, and that he was 
fearful of many things, all of which appeared related to 
family matters.  The examiner noted that the veteran had 
experienced significant personal trauma since the 1998 
examination, one event of which included the death of twin 
nieces who died in an accident.  The veteran also sustained a 
mini-stroke during 2004, and he mused over the fact that his 
wife was very depressed and that she did everything, and he 
did not know what he would do without her.

The veteran related that he had a good relationship with his 
wife and children, and that he did not have any problems with 
co-workers while he worked.  Further, he had friends when he 
was younger but not any longer.  He related that he did not 
watch war movies, but he did go to restaurants without any 
difficulty and without special seating arrangements, as well 
as attend family social functions.  His wife was able to go 
to other social gatherings, but he did not accompany her, and 
he related that he did not do anything much for fun.  The 
veteran related that he experienced near constant intrusive 
thoughts, sleep disturbance, and heightened startle response.  
He had lost interest in many things that he once enjoyed, 
such as recreational bowling.  He also reported feeling 
detached from others and flat, constricted emotions.

The examiner observed that the impact of the veteran's 
symptoms on his social and interpersonal functioning appeared 
to have been most significant outside of the family.  The 
examiner further observed that the veteran appeared fit, and 
his personal hygiene was good.  His attitude was unremarkable 
and generally cooperative.  The examiner observed the veteran 
to display a slight motor tic which involved his mouth and 
lips.

Mental status examination revealed the veteran's mood as 
dysphoric and his affect depressed.  He appeared to 
experience some grief regarding aspects of his combat 
experience.  The examiner noted, however, that the veteran's 
depression became more evident when he discussed non-military 
trauma.  The veteran's affect was flat, blunted, and 
constricted.  His speech was unremarkable in all respects, 
except that it was nasal in quality, was expressive, and 
receptive language was intact.  Speech was relevant, 
coherent, and goal directed.  Voice tone and quality were 
within normal limits.

The veteran did not appear to experience any visual or 
auditory hallucinations, or any form of perceptual or 
cognitive distortion.  And there were no other disturbances 
of thought content.  He was oriented to person and place.  He 
did not know the correct day of the week, but his general 
fund of knowledge appeared generally consistent with 
estimated intelligence.  He was aware of current events.  The 
veteran was able to interpret all but the most abstract 
proverbs, and his remote and short term memory appeared 
impaired.  Mental processing appeared slowed but generally 
uncompromised in quality.  Insight was lacking, as he 
appeared to have little understanding of the role trauma 
played in his problems.  Judgment appeared practical and 
intact.  Suicide and homicide ideation were denied.
The examiner rendered Axis I diagnoses of PTSD and adjustment 
disorder with depressed mood.  The examiner observed that the 
veteran's recent stroke and other personal traumas, as well 
as the war in Iraq had served to increase his symptoms, and 
that the veteran's adjustment disorder appeared more recent 
and reactive to his personal traumas.  The examiner assessed 
a GAF of 48 as attributable to impairments resulting from age 
and physical impairment, e.g., the stroke, not mental 
illness.  The veteran's GAF solely for his PTSD was assessed 
by the examiner as 60.

The examiner observed that the veteran's symptoms appear to 
have stabilized since 1998, with the exacerbation due to the 
death of his nieces and stroke.

Thus, as the 2005 examination report reflects, the veteran's 
symptoms under the prior criteria reflect definite impairment 
of his mental functions and a 30 percent rating.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1995).  The Board finds that 
the evidence of record does not show the veteran's symptoms 
to have met or approximated considerable impairment of 
industrial and social impairment, as his mental status 
examinations have consistently shown him to have been free of 
hallucinations, or other psychotic features, and homicide or 
suicide ideation.  Further, the veteran has remained in a 
stable and supportive marriage of some 40+ years, and he 
still enjoyed good relationships with his children and 
extended family members, as reflected by his grief over the 
death of his nieces.  A January 2004 mental health treatment 
note reflects that the nieces were adults.

The Board finds that the veteran's symptoms also approximate 
no more than a 30 percent rating under the current rating 
criteria.  Under the current criteria, occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events) warrants an evaluation of 30 
percent.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

PTSD which produces occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships warrants 
an evaluation of 50 percent.  Id.

A 70 percent evaluation applies when a veteran's occupational 
and social impairment reflects deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; or an inability to establish and 
maintain effective relationships.

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, 
warrants a rating of 100 percent.  Id.

As is readily apparent, all of the veteran's symptoms are 
captured by the 30 percent rating criteria.  The Board finds 
that the veteran has manifested hardly any of the symptoms 
supportive of a 50 percent or higher rating.  38 C.F.R. § 4.7 
(2006).  The Board notes an April 2001 gastrointestinal 
progress note that reflects the veteran's report that he 
sometimes got a panic attack.  Also noted is a November 2001 
note which reflects a diagnosis of panic disorder with 
agoraphobia.  The Board, however, finds no other evidence 
related to that diagnosis to support continued symptoms of 
panic attacks, especially his having experienced them more 
than once a week.  Moreover, the November 2001 note reflected 
that the veteran was alert with clear sensorium, and his 
speech was clear, relevant, and coherent.  His primary 
symptoms continued to be mood disturbance in the form of 
depression, and there were no signs of psychosis or 
intellectual deficits.

Further, as reflected in the 2005 examination report, the 
veteran had not manifested any of the other symptoms, as 
reflected by his ability to interpret abstract proverbs and 
the fact that his mental functioning remained adequate.  As 
concerns the veteran's manifestation of short and long term 
memory, the examiner specifically noted that it was not due 
to the veteran's PTSD but his then recent stroke.  Further, 
the veteran's continued functional capacity to maintain 
family relationships reflect impairment at the 30 percent 
rate under the current criteria.  38 C.F.R. § 4.7 (2006).

For purposes of considering the veteran's claim under both 
the prior and current criteria, as alluded to earlier in this 
decision, the Board now addresses the period beginning 
approximately in 2001, when the veteran manifested an 
apparent significant increase in symptoms, where his GAF was 
assessed in the low 30s.  To briefly summarize, the veteran 
developed an involuntary movement disorder of such severity 
that his VA neurological providers deemed Parkinson's disease 
as a probable etiology.  The April 2001 progress note 
reflects that as the apparent beginning, as the veteran 
related that he was always moving his legs, even in his 
sleep.

The involuntary movements of his lower extremities increased 
his anxiety and nervousness significantly, as reflected by 
the veteran's frequent reports that he felt like a nervous 
wreck.  Numerous neurological tests, however, eliminated 
Parkinson's disease as an etiology, and by April 2002, 
neurological providers were considering Huntington's disease.  
But subsequent confirmatory tests ruled out that potential 
etiology.  Finally, the April 2002 VA neurology note reflects 
that it was determined that the veteran's prescribed 
psychotropic medications were the causative agent for the 
involuntary movement disorder.  His medications were 
eventually adjusted to address the problems.
The claims file reflects no evidence of the veteran having 
been service connected for the involuntary movement disorder 
as secondary to his acquired mental disorder symptomatology.  
Further, a December 2002 VA treatment note reflects that the 
veteran's involuntary movement was abating, and that the 
provider was optimistic that the veteran would return to his 
former state of well being.  That note also reflects that the 
veteran informed his provider that he had sustained a mini-
stroke, for which he also is not service connected.  In June 
2003, he was described as less depressed, and that he had 
experienced a micro-stroke.  The June 2005 examination 
report, as discussed above, reflects the current severity of 
the veteran's PTSD, and the fact that the examiner 
specifically addressed this matters by assigning different 
GAFs.

Thus, the Board finds that the veteran's PTSD more nearly 
approximates a 30 percent rating.  38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2006); § 4.132, Diagnostic Code 9411 
(1995).  Since, for these reasons and bases, the evidence is 
against the claim for a rating higher than 30 percent, there 
is no reasonable doubt to resolve in the veteran's favor.  
38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).


ORDER

Entitlement to a rating in excess of 30 percent for 
postoperative ulcer residuals is denied.

Entitlement to a rating in excess of 30 percent for PTSD is 
denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


